35 F.3d 574
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
James Regan FORGETTE, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 94-6079.
United States Court of Appeals,Tenth Circuit.
Aug. 26, 1994.

Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.

ORDER AND JUDGMENT1

1
The parties have agreed that this case may be submitted for decision on the briefs.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.2.  The case is therefore ordered submitted without oral argument.


2
This is an appeal from a district court's order dismissing Plaintiff's medical malpractice action brought under the Federal Tort Claims Act.  The alleged malpractice occurred during a biopsy at the Reynolds Army Community Hospital at Ft. Sill, Lawton, Oklahoma, while Plaintiff was on active duty in the United States Army.  The district court dismissed the action for lack of subject matter jurisdiction on the basis that Plaintiff's claims were barred by the United States Supreme Court's holding in  Feres v. United States, 340 U.S. 135 (1950).


3
On appeal, Plaintiff essentially urges us to strike down or significantly modify the Feres doctrine, a doctrine created by the United States Supreme Court in 1950, and one that has been the law of the land ever since.  In dismissing Plaintiff's action, the district court noted that it had no authority to overturn decisions of the United States Supreme Court.  We affirm for substantially the same reasons given by the district court.


4
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470